Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated March 14, 2022.  Claims 1, 3, 5, 9-10, and 14-26 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Winkle et al., U.S. Patent 10,332,407 B2 (2019).
As to claim 1, Winkle et al. discloses a signal generator for an unmanned aircraft comprising at least one light source and/or at least one sound source as well as at least one regulation/control for actuating the at least one light source and/or the at least one sound source, wherein actuating the at least one light source and/or at least one sound source includes causing the at least one light source and/or the at least one sound source to output at least one distinct signal selected from a plurality of distinct signals each corresponding to a different situation concerning the unmanned aircraft (Column 15, Lines 11-28, Column 6, Lines 4-26, Column 11, Line 65 – Column 12, Line 52, pre-recorded or synthesized speech, Column 11, Lines 14-33, “identification of the emergency condition”).
Winkle et al. discloses the claimed invention except Winkle et al. does not describe the signal from the aircraft corresponding to a different situation concerning the unmanned aircraft.  Winkle et al. discloses “a variety of audible sounds to enable the UAV to communicate with, for example, the central computing device 150 or other UAVs, or electronic devices at the emergency landing location 125.  Such sounds can include any of a variety of tones and/or sirens and/or other non-verbal sounds. Such audible sounds can also include, in lieu of the foregoing or in combination therewith, pre-recorded or synthesized speech” (Column 15, Lines 11-28).
It would have been an obvious matter of design choice to make those signals provide communication about the different situations concerning the unmanned aircraft where the unmanned aircraft is possibly crashing on or near the location, rather than communications regarding just an emergency signal.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the signal generator for an unmanned aircraft, as disclosed by Winkle et al, with the use of the signals actually relating to different situations concerning the unmanned aircraft, as claimed, as would be an obvious use for those disclosed audible messages, visual alerts, flashing lights, or other messages that indicate either that the unmanned aircraft is crashing or exploding “everybody run the aircraft is crashing there is a mechanical failure” or just landing safely in the area “everybody stay back the aircraft is landing because it hit a bird” in different emergency situations, as would be capable utilizing synthesized speech to provide different messages for different situations.   
As to claim 3, Winkle et al. discloses the signal generator in accordance with claim 1, and further comprising a navigation device that is adapted to transmit information to the regulation/control for actuating the at least one light source and/or the at least one sound source (Column 2, Line 38 – Column 3, Line 5, Column 12, Lines 16-52).
As to claim 5, Winkle et al. discloses the signal generator in accordance with claim 1, and further discloses wherein characterized in that the at least one sound source is electrically and/or pneumatically operated (Column 15, Lines 11-28).
As to claim 9, Winkle et al. discloses an unmanned aircraft having at least one signal generator comprising at least one light source and/or at least one sound source as well as at least one regulation/control for actuating the at least one light source and/or the at least one sound source, wherein actuating the at least one light source and/or the at least one sound source includes causing the at least one light source and/or the at least one sound source to output at least one distinct signal selected from a plurality of distinct signals each corresponding to a different situation concerning the unmanned aircraft (Column 15, Lines 11-28, Column 6, Lines 4-26, Column 11, Line 65 – Column 12, Line 52, Column 11, Lines 14-33, “identification of the emergency condition”).
Winkle et al. discloses the claimed invention except Winkle et al. does not describe the signal from the aircraft corresponding to a different situation concerning the unmanned aircraft.  Winkle et al. discloses “a variety of audible sounds to enable the UAV to communicate with, for example, the central computing device 150 or other UAVs, or electronic devices at the emergency landing location 125.  Such sounds can include any of a variety of tones and/or sirens and/or other non-verbal sounds. Such audible sounds can also include, in lieu of the foregoing or in combination therewith, pre-recorded or synthesized speech” (Column 15, Lines 11-28).
It would have been an obvious matter of design choice to make those signals provide communication about the different situations concerning the unmanned aircraft where the unmanned aircraft is possibly crashing on or near the location, rather than communications regarding just an emergency signal.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the signal generator for an unmanned aircraft, as disclosed by Winkle et al, with the use of the signals actually relating to different situations concerning the unmanned aircraft, as claimed, as would be an obvious use for those disclosed audible messages, visual alerts, flashing lights, or other messages that indicate either that the unmanned aircraft is crashing or exploding “everybody run the aircraft is crashing there is a mechanical failure” or just landing safely in the area “everybody stay back the aircraft is landing because it hit a bird” in different emergency situations, as would be capable utilizing synthesized speech to provide different messages for different situations.   
As to claim 10, Winkle et al. discloses a method of generating a signal at an unmanned aircraft, the method comprising the steps: 
recognizing one of a plurality of states or danger (Column 7, Lines 38-55, Column 11, Lines 14-33, rock, bird, another UAV, electrical failure, mechanical failure); 
generating a distinct signal corresponding to the recognized one of the plurality of different states of danger (Column 15, Lines 11-28, Column 11, Lines 14-33, includes an identification of the emergency condition); and 
using at least one regulation/control to actuate at least one light source and/or at least one sound source on an exceeding of at least one basic parameter to output the distinct signal corresponding to the recognized one of the plurality of different states of danger (Column 15, Lines 11-28, Column 6, Lines 4-26, Column 11, Line 65 – Column 12, Line 52, Column 11, Lines 14-33).
Winkle et al. discloses the claimed invention except Winkle et al. does not describe the signal from the aircraft corresponding to a different situation concerning the unmanned aircraft.  Winkle et al. discloses “a variety of audible sounds to enable the UAV to communicate with, for example, the central computing device 150 or other UAVs, or electronic devices at the emergency landing location 125.  Such sounds can include any of a variety of tones and/or sirens and/or other non-verbal sounds. Such audible sounds can also include, in lieu of the foregoing or in combination therewith, pre-recorded or synthesized speech” (Column 15, Lines 11-28).
It would have been an obvious matter of design choice to make those signals provide communication about the different situations concerning the unmanned aircraft where the unmanned aircraft is possibly crashing on or near the location, rather than communications regarding just an emergency signal.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the signal generator for an unmanned aircraft, as disclosed by Winkle et al, with the use of the signals actually relating to different situations concerning the unmanned aircraft, as claimed, as would be an obvious use for those disclosed audible messages, visual alerts, flashing lights, or other messages that indicate either that the unmanned aircraft is crashing or exploding “everybody run the aircraft is crashing there is a mechanical failure” or just landing safely in the area “everybody stay back the aircraft is landing because it hit a bird” in different emergency situations, as would be capable utilizing synthesized speech to provide different messages for different situations.   

Claims 1, 3, 5, and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gordon et al., U.S. Patent 10,040,552 B2 (2018).
As to claim 1, Gordon et al. discloses a signal generator for an unmanned aircraft comprising at least one light source and/or at least one sound source as well as at least one regulation/control for actuating the at least one light source and/or the at least one sound source, wherein actuating the at least one light source and/or at least one sound source includes causing the at least one light source and/or the at least one sound source to output at least one distinct signal selected from a plurality of distinct signals each corresponding to a different situation concerning the unmanned aircraft (Figure 3, Column 13, Line 60 – Column 14, Line 16, “status capable of being observed or otherwise perceived by an observer”, alert system 320 displays a visual display, Column 13, Lines 21-38, combination of lights and/or audible signal from the speaker).
As to claim 3, Gordon et al. discloses the signal generator in accordance with claim 1, and further discloses further comprising a navigation device that is adapted to transmit information to the regulation/control for actuating the at least one light source and/or the at least one sound source (Column 11, Lines 28-42, Column 15, Line 55 – Column 16, Line 2).
As to claim 5, Gordon et al. discloses the signal generator in accordance with claim 1, and further discloses wherein the at least one sound source is electrically and/or pneumatically operated (Figure 1, speaker 122, Column 10, Lines 3-25).
As to claim 9, Gordon et al. discloses an unmanned aircraft having at least one signal generator comprising at least one light source and/or at least one sound source as well as at least one regulation/control for actuating the at least one light source and/or the at least one sound source, wherein actuating the at least one light source and/or the at least one sound source includes causing the at least one light source and/or the at least one sound source to output at least one distinct signal selected from a plurality of distinct signals each corresponding to a different situation concerning the unmanned aircraft (Figure 3, Column 13, Line 60 – Column 14, Line 16, “status capable of being observed or otherwise perceived by an observer”, alert system 320 displays a visual display, Column 13, Lines 21-38, combination of lights and/or audible signal from the speaker).
As to claim 10, Gordon et al. discloses a method of generating a signal at an unmanned aircraft, the method comprising the steps: recognizing one of a plurality of states of danger; generating a distinct signal corresponding to the recognized one of the plurality of different states of danger; and using at least one regulation/control to actuate at least one light source and/or at least one sound source on an exceeding of at least one basic parameter to output the distinct signal corresponding to the recognized one of the plurality of different states of danger (Column 10, Lines 3-15, Figure 3, Column 13, Line 60 – Column 14, Line 16, “status capable of being observed or otherwise perceived by an observer”, alert system 320 displays a visual display, Column 13, Lines 21-38, combination of lights and/or audible signal from the speaker).

Claims 14-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Winkle et al., U.S. Patent 10,332,407 B2 (2019) or Gordon et al., U.S. Patent 10,040,552 B2 (2018) as applied to claim 1 and claim 9 above, and further in view of Tsaliah et al., U.S. Patent 11, 286,053 B2 (2022).
As to claim 14, Winkle et al. discloses the signal generator in accordance with claim 1.  Winkle et al. does not disclose a parachute, as claimed.
Tsaliah et al. discloses wherein the plurality of distinct signals consists of the following: a first distinct signal indicating that the unmanned aircraft is in free fall, a second distinct signal indicating that the unmanned aircraft is in an uncontrolled fall using a parachute, and a third distinct signal indicating that the unmanned aircraft is in a controlled fall using a parachute (Column 12, Lines 29-46, Column 13, Lines 12-33).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the signal generator for an unmanned aircraft according to claim 1, as disclosed by Winkle et al. or Gordon et al., with a parachute and signals, as claimed, as disclosed by Tsaliah et al., to provide warning to the area of an emergency situation of an unmanned aircraft, allowing people to get out of the area and reduce damages caused by the aircraft.  As the systems in Winkle et al. and Gordon et al. produce spoken warnings, it would have been an obvious design choice to provide warnings for different phases of the descent.   
As to claim 15, Winkle et al. or Gordon et al., as modified by Tsaliah et al., discloses the signal generator in accordance with claim 14.  Winkel et al. discloses, wherein the first distinct signal is a continuous signal or an interval signal having small or reducing intervals (Column 15, Lines 11-28, tones, sirens, synthesized speech).
As to claim 16, Winkle et al. or Gordon et al., as modified by Tsaliah et al., discloses the signal generator in accordance with claim 14.  Winkel et al. discloses wherein the second distinct signal is a multiple signal (Column 15, Lines 11-28, tones, sirens, synthesized speech).
As to claim 17, Winkle et al. or Gordon et al., as modified by Tsaliah et al., discloses the signal generator in accordance with claim 14.  Winkle et al. discloses wherein the third distinct signal is a single signal or a specific number of single signals (Column 15, Lines 11-28, tones, sirens, synthesized speech).
As to claim 18, Winkle et al. or Gordon et al., as modified by Tsaliah et al., discloses the signal generator in accordance with claim 5.  Winkle et al. further discloses wherein the at least one sound source includes a loudspeaker and/or a siren (Column 11, Lines 14-33, siren, Column 15, Lines 11-28, “audio input 315 such as a speaker”, “tones and/or sirens”).
As to claim 19, Winkle et al., or Gordon et al., discloses the unmanned aircraft in accordance with claim 9.
Winkle et al. does not disclose a parachute, as claimed.
Tsaliah et al. discloses wherein the plurality of distinct signals consists of the following: a first distinct signal indicating that the unmanned aircraft is in free fall, a second distinct signal indicating that the unmanned aircraft is in an uncontrolled fall using a parachute, and a third distinct signal indicating that the unmanned aircraft is in a controlled fall using a parachute (Column 12, Lines 29-46, Column 13, Lines 12-33).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the unmanned aircraft according to claim 9, as disclosed by Winkle et al. or Gordon et al., with a parachute and signals, as claimed, as disclosed by Tsaliah et al., to provide warning to the area of an emergency situation of an unmanned aircraft, allowing people to get out of the area and reduce damages caused by the aircraft.  
As to claim 20, Winkle et al., or Gordon et al., as modified by Tsaliah et al., discloses the unmanned aircraft in accordance with claim 19.  Winkle et al. further discloses wherein the first distinct signal is a continuous signal or an interval signal having small or reducing intervals (Column 15, Lines 11-28, tones, sirens, synthesized speech).
As to claim 21, Winkle et al., or Gordon et al., as modified by Tsaliah et al., discloses the unmanned aircraft in accordance with claim 19.  Winkle et al. further discloses wherein the second distinct signal is a multiple signal (Column 15, Lines 11-28, tones, sirens, synthesized speech).
As to claim 22, Winkle et al., or Gordon et al., as modified by Tsaliah et al., discloses the unmanned aircraft in accordance with claim 19.  Winkle et al. further discloses wherein the third distinct signal is a single signal or a specific number of single signals (Column 15, Lines 11-28, tones, sirens, synthesized speech).
As to claim 23, Winkle et al., or Gordon et al., as modified by Tsaliah et al., discloses the unmanned aircraft in accordance with claim 9.  Winkle et al. further discloses further comprising a navigation device that is adapted to transmit information to the regulation/control for actuating the at least one light source and/or the at least one sound source (Column 2, Line 38 – Column 3, Line 5, Column 12, Lines 16-52).
As to claim 24, Winkle et al., or Gordon et al., as modified by Tsaliah et al., discloses the unmanned aircraft in accordance with claim 9.  Winkle et al. further discloses wherein the at least one sound source is electrically and/or pneumatically operated (Column 15, Lines 11-28).
As to claim 25, Winkle et al., or Gordon et al., as modified by Tsaliah et al.,  discloses the unmanned aircraft in accordance with claim 24.  Winkle et al. further discloses wherein the at least one sound source includes a loudspeaker and/or a siren (Column 11, Lines 14-33, siren, Column 15, Lines 11-28, “audio input 315 such as a speaker”, “tones and/or sirens”).
As to claim 26, Winkle et al., or Gordon et al., discloses the method in accordance with claim 10.
Winkle et al. does not disclose a parachute, as claimed.
Tsaliah et al. discloses wherein the plurality of distinct signals consists of the following: a first distinct signal indicating that the unmanned aircraft is in free fall, a second distinct signal indicating that the unmanned aircraft is in an uncontrolled fall using a parachute, and a third distinct signal indicating that the unmanned aircraft is in a controlled fall using a parachute (Column 12, Lines 29-46, Column 13, Lines 12-33).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the signal generator for an unmanned aircraft according to claim 10, as disclosed by Winkle et al. or Gordon et al., with a parachute and signals, as claimed, as disclosed by Tsaliah et al., to provide warning to the area of an emergency situation of an unmanned aircraft, allowing people to get out of the area and reduce damages caused by the aircraft.  As the systems in Winkle et al. and Gordon et al. produce spoken warnings, it would have been an obvious design choice to provide warnings for different phases of the descent.   

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments, filed June 30, 2022, with respect to the Lee reference have been fully considered and are persuasive.  The rejection of claims 14-26 on that basis has been withdrawn. 
Applicant argued the amendments describing different signals corresponding to a different situation concerning the unmanned aircraft is not disclosed in Winkle et al.  Winkle et al. discloses using synthesized speech and other warnings and includes optionally indicating the emergency condition that caused the UAV to go down in the emergency signal.  It would have been obvious to utilize different signals to correspond to different situations, allowing the people to know what was happening and if they need to get away.  
Newly cited reference Gordon et al. discloses the use of lights and sounds to warn observers on the ground about the condition of the unmanned aircraft.  This is support for the rejection based on Winkle et al.
Newly cited reference Tsaliah et al. discloses the parachute descent of an unmanned aircraft.  Figure 14 discloses different situations and a parachute landing with alerts to bystanders.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666